            Case 2:21-mc-00021-RSL Document 4 Filed 03/02/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE

10
                                                      Case No.: 2:21-mc-00021-RSL
11
                                                      Related Case No. 2:19-cv-02746-DWL
12                                                    U.S. District Court, District of Arizona
     In re Rule 45 Subpoena Directed to Lycos, Inc.
13                                                    ORDER GRANTING DEFENDANT
                                                      GODADDY.COM, LLC’S MOTION
14                                                    FOR LEAVE TO FILE EXHIBIT
                                                      UNDER SEAL
15

16

17

18

19

20

21

22

23

24

25

26
      ORDER GRANTING DEFENDANT GODADDY.COM, LLC’S                         LAW OFFICES OF
                                                                       COZEN O’CONNOR
      MOTION FOR LEAVE TO FILE EXHIBIT UNDER SEAL - 1               A PROFESSIONAL CORPORATION
                                                                          999 THIRD AVENUE
                                                                             SUITE 1900
                                                                     SEATTLE, WASHINGTON 98104
                                                                          (206) 340-1000
            Case 2:21-mc-00021-RSL Document 4 Filed 03/02/21 Page 2 of 2




 1          Upon consideration of Defendant GoDaddy.com, LLC’s Motion for Leave to File

 2   Exhibit Under Seal, and having good cause therefor,

 3          IT IS HEREBY ORDERED that the Motion to File Exhibit Under Seal is GRANTED.

 4   Exhibit A to the Declaration of Paula L. Zecchini in support of the Motion to Compel Response

 5   to Rule 45 Subpoena Directed to Lycos, Inc. (Dkt. # 2) shall remain under seal.

 6
            Dated this 2nd day of March, 2021.
 7

 8

 9                                               Robert S. Lasnik

10                                               United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      ORDER GRANTING DEFENDANT GODADDY.COM, LLC’S                             LAW OFFICES OF
                                                                           COZEN O’CONNOR
      MOTION FOR LEAVE TO FILE EXHIBIT UNDER SEAL - 2                   A PROFESSIONAL CORPORATION
                                                                              999 THIRD AVENUE
                                                                                 SUITE 1900
                                                                         SEATTLE, WASHINGTON 98104
                                                                              (206) 340-1000
